Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 9, 2015

                                       No. 04-15-00306-CV

                        Cynthia L. BARKMAN and Charles N. Barkman,
                                        Appellants

                                                 v.

                             USAA FEDERAL SAVINGS BANK,
                                       Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV01936
                            Honorable Jason Wolff, Judge Presiding


                                          ORDER
       Appellants’ brief was due on August 5, 2015. See TEX. R. APP. P. 38.6(a). On August
24, 2015, after neither a brief nor a motion for extension of time was timely filed, we ordered
Appellants to show cause in writing by September 3, 2015, why this appeal should not be
dismissed for want of prosecution. See id. R. 38.8(a), 42.3(b), (c). On September 4, 2015,
Appellants filed a brief. Appellants’ brief did not contain any citations to the record in either the
statement of facts or argument sections. Contra id. R. 38.1(g), (i).
       We struck Appellants’ brief and ordered Appellants Charles Barkman and Cynthia L.
Barkman to file an amended brief no later than September 28, 2015. To date, we have not
received an amended brief or a motion for extension of time to file an amended brief.
        We ORDER Appellants to file their brief and SHOW CAUSE in writing within TEN
DAYS of the date of this order why this appeal should not be dismissed for want of prosecution.
See id. R. 38.8(a). Appellants’ written response must include a reasonable explanation for (1)
Appellants’ failure to timely file the brief and (2) why Appellee is not significantly injured by
Appellants’ failure to timely file the brief. See id.
       If Appellant fails to file the brief and show cause as ordered, this appeal will be
dismissed without further notice. See id. R. 42.3(b), (c); Herrera v. Tex. State Bd. of Plumbing
Examiners, No. 04-13-00870-CV, 2015 WL 4116135, at *1 (Tex. App.—San Antonio July 8,
2015, no pet.) (mem. op.); Newman v. Clark, 113 S.W.3d 622, 623 (Tex. App.—Dallas 2003, no
pet.) (per curiam).




                                                _________________________________
                                                Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court